Citation Nr: 1612721	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-45 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a left lower leg disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for residuals of rectal polyp removal.

9.  Entitlement to increases in the ratings for a right knee disability, currently assigned staged ratings of 0 percent prior to June 27, 2014, and 10 percent from that date.

10.  Entitlement to increases in the ratings for a left knee disability, currently assigned staged ratings of 0 percent prior to December 8, 2008, 10 percent from December 8, 2008 to June 27, 2014, and 20 percent from that date.

11.  Entitlement to a compensable rating for a left knee scar.

12.  Entitlement to a rating in excess of 10 percent for tinnitus.

13.  Entitlement to a compensable rating for migraine headaches.

14.  Entitlement to a rating in excess of 30 percent for a psychiatric disability.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) based on service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2004 to June 2008.  The claims seeking service connection for a low back disability, bilateral shin splints, left leg and ankle disabilities, bilateral hearing loss, a heart disability, hypertension, and residuals of rectal polyp removal, seeking increases in the ratings for right and left knee disabilities, a left knee scar, tinnitus, and migraine headaches are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for: right knee patellofemoral syndrome, rated 0 percent, postoperative left knee patellofemoral syndrome status, rated 0 percent, a left knee surgical scar, rated 0 percent, tinnitus, rated 10 percent, and migraine headaches, rated 0 percent, all effective June 3, 2008.  At his request, he was scheduled for an August 2015 hearing before the Board in these matters.  He failed to report, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

[An October 2009 rating decision increased the rating for the Veteran's left knee disability to 10 percent, effective December 8, 2008; thereafter, a March 2015 rating decision further increased that rating to 20 percent, and increased the rating for the right knee disability to 10 percent, both effective June 27, 2014.  The issues are characterized to reflect that "staged" ratings are assigned for the Veteran's right and left knee disabilities, and that both "stages" are on appeal.]  

The October 2008 rating decision on appeal also denied service connection for chronic diarrhea, and the Veteran's notice of disagreement had timely initiated an appeal in that matter.  An October 2009 rating decision granted service connection for diverticulitis, which was noted to encompass manifestations of diarrhea, resolving that matter.  

The claims seeking an increased rating for a psychiatric disability and a TDIU rating are on appeal from a November 2010 rating decision.  

The claims seeking service connection for a low back disability and a left leg disability, increased ratings for migraine headaches, right and left knee disabilities, a left knee scar, and a psychiatric disability, and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1.  During service, the Veteran was treated for bilateral shin splints that apparently resolved; current shin splints are not shown.

2.  During service, the Veteran sustained a left ankle injury and left ankle strain that apparently resolved; a current left ankle disability is not shown

3.  The Veteran is not shown to have a hearing loss disability in either ear.

4.  During service, the Veteran was seen for complaints/symptoms including: heart murmurs, palpitations, atypical chest pain, and intermittent symptoms of tachycardia; a current heart disability is not shown.

5.  The Veteran is not shown to have hypertension.

6.  The Veteran had a rectal polyp that was removed in service; he is not shown to have any current residual disability.

7.  At no period of time under consideration is the Veteran's left knee scar shown to have been painful, unstable, involve an area of 39 square centimeters or more, or have disabling effects.

8.  The 10 percent rating assigned for the Veteran's tinnitus is the maximum schedular rating provided; factors warranting extraschedular consideration are neither alleged nor shown by the record.


CONCLUSIONS OF LAW

1.  Service connection for bilateral shin splints is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

4.  Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  Service connection for postoperative residuals of rectal polyp is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  A compensable rating for a left knee scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes (Codes) 7800-05 (2015). 

8.  A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision remands the claims seeking service connection for a low back disability and a left lower leg disability, increases in the ratings for right and left knee disabilities, migraine headaches, and a psychiatric disability, and a TDIU rating for further development, a discussion of the VCAA's impact on such claims is not needed, as any notice or duty to assist omission is harmless.

Regarding the remaining claims on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2008, January 2009, and July 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that any notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations were conducted in conjunction with these claims in December 2006, October 2008, January 2009, and October 2014.  Together, the reports of these examinations reflect a consideration of the entire record and examinations of the Veteran that included all necessary findings, and are adequate for rating purposes.  The Veteran has not identified any pertinent records which remain outstanding.  VA's duty to assist is met.

Additional evidence has been added to the record since these matters addressed on the merits were last considered by the AOJ in a June 2012 supplemental statement of the case (SSOC).  However, the additional evidence pertaining to the issues being decided is cumulative and redundant and does not include new evidence that materially bears on the issues.  Consequently, although the Veteran has not waived his right to have such evidence considered by the AOJ in the first instance, a remand for AOJ initial consideration is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.
Service Connection Claims

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



	Bilateral Shin Splints

The Veteran's STRs show that shin splints were diagnosed in May and June 2004.  On December 2006 pre-discharge examination (although he continued to serve and was discharged almost two years later), he complained of bilateral shin splints first occurring in basic training.  He claimed he had shin pain dating back to 2004.  The examiner noted tenderness to palpation on both shins, and diagnosed bilateral shin splints.  

On October 2008 VA examination, the Veteran reported a diagnosis of shin splints in 2004 and said he was placed on a physical profile for such disability.  On physical examination, the examiner indicated that the bilateral shin splints had resolved without residual pathology.  On January 2009 VA examination, the examiner noted that the Veteran previously had a diagnosis of bilateral shin splints, but the only diagnosis found on examination was left knee patellofemoral syndrome with degenerative changes ( a separate and distinct disability).  On October 2014 VA knee and lower leg examination, the only diagnoses were degenerative joint disease of the left knee and lower leg and a remote crush injury to the left knee and lower leg.  There was no finding of shin splints.  Postservice treatment records are silent for complaints, treatment, or diagnoses related to shin splints.  

While the evidence in the record clearly shows bilateral shin splints were diagnosed during service, the record does not show such disability postservice (i.e., during the pendency of this claim).  All pertinent postservice examination reports are silent for any findings of shin splints (though noting a history of such).  The October 2008 (shortly after discharge) examiner explicitly indicated the Veteran's shin splints had resolved.  The Veteran's postservice treatment records are silent for complaints, treatment, or diagnosis related to shin splints.  In light of the above, the Board finds that the evidence simply does not show the Veteran has a current shin splint disability, and that he has not presented a valid claim for service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Consequently, service connection for bilateral shin splints is not warranted.


	Left Ankle Disability

STRs show the Veteran had a left ankle sprain diagnosed in May 2004; X-rays were interpreted as normal.  Records of treatment later that month do not note a current left ankle sprain.  March 2006 STRs note bilateral ankle weakness.  In April 2006, ankle X-rays showed normal mineralization.  The joint spaces were well-maintained without ligamentous laxity or soft tissue swelling.  June 2006 STRs note the left ankle caught on full range of motion.

On December 2006 examination, the Veteran related that he twisted his left ankle in 2004 causing giving way and has had popping ever since.  On examination, the examiner noted the left ankle was tender to palpation, though range of motion was normal.  He noted that a left ankle X-ray was negative; a left ankle strain was diagnosed.  On October 2008 VA examination, the Veteran reported problems with both ankles that began after a running injury in boot camp.  Physical examination found no deformity, swelling, crepitus, or laxity.  The examiner indicated that both ankles were normal on examination.  VA treatment records note some left ankle complaints, but are silent for a diagnosis of a left ankle disability.  

While the Veteran's STRs confirm that left ankle complaints and injuries were noted in service, there is nothing to suggest that such problems persisted/developed into a chronic postservice left ankle disability.  Specifically, October 2008 VA examination found a normal left ankle and postservice left ankle X-rays have not shown any pathology.  In short, while some complaints of left ankle pain have been noted, a postservice left ankle disability is not shown, as pain of itself, without underlying pathology, is not a disability.  Accordingly, service connection for a left ankle disability is not warranted.  

	Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On service enlistment examination, puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
0
LEFT
10
0
0
5
0

On May 2004 audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
5
5
10
10
5

On December 2006 VA audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
10
10
10
10
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 in the left.  The Veteran reported noticing a decrease in hearing acuity and increase in tinnitus over the past few years.  

On October 2008 VA audiological examination, puretone thresholds were:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
15
20
15
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left.

In October 2009, the Veteran denied any hearing loss.  August 2010 Social Security Administration (SSA) records note a history of neural hearing loss and tinnitus, but do not note a current diagnosis of such disability.  October 2010 SSA records indicate fluctuating hearing loss in the right ear with 96 percent speech recognition.  There was no audiometry on either occasion.  VA treatment records are silent for complaints, treatment, or diagnoses related to hearing loss.  

As hearing loss disability is defined in 38 C.F.R. § 3.385 (and must be established by audiometry), and no audiometry postservice has shown a hearing loss as defined in § 3.385, the Board must find that the Veteran has not presented a valid claim of service connection for hearing loss.  While the Veteran is competent to note a diminution in his hearing capacity, he is not competent to establish by his own observation/opinion that he has a hearing loss disability (because, as was noted, that requires confirmation by testing).  Accordingly, service connection for bilateral hearing loss is not warranted.  Brammer, 3 Vet. App. at 225.

	Heart Disability

STRs show the Veteran complained of chest pain in September 2004 and was evaluated for a heart murmur.  Diagnostic studies found normal left and right ventricular size and function, normal valves, normal left atrial size, and intact atrial septum.  The left ventricular walls were normal in thickness with normal segmental contractility.  Global left ventricular function was normal, and pericardial effusion was not present.  The cardiac valves showed normal anatomy and motion; changes to suggest primary valvular abnormalities were not found.  The tricuspid valve had a normal position relative to the mitral valve, and the leaflets were normal in appearance.  There was minimal, clinically insignificant, mitral regurgitation.  Left ventricular diastolic function was normal.  An echocardiogram (ECG) was normal.  Records dated later that month note palpitations and shortness of breath with no cardiac diagnosis.  

In April 2005, the Veteran reported intermittent symptoms of tachycardia, chest pain, shortness of breath, and dizziness of a year's duration, both with exercise and at rest.  The examiner felt it may be related to anxiety or panic attacks, but felt it necessary to rule out a cardiac etiology first; an ECG was again normal.  In May 2005, he reported palpitations and was sent for cardiac studies.  The record notes normal sinus rhythm throughout, with no arrhythmia detected.  A September 2005 cardiovascular review found no heart murmurs, and an ECG that month was also normal.  In October 2005, the Veteran reported palpitations.  In March 2006, he was evaluated for atypical chest pain.  Exercise testing showed no evidence of ischemic changes or arrhythmia.  In April 2006, a medical evaluation board report noted symptomatic palpitations (for two years) and atypical chest pain, and that the Veteran was referred for cardiologic workups.  

On October 2006 VA examination, the Veteran reported a history of heart murmurs, angina, palpitations, and dizziness.  The examiner observed a heart murmur over the apex area, but no heaves, thrills, or gallops.  The diagnosis was heart murmur.  In November 2006, the Veteran reported heart palpitations; he denied taking medication for the condition.  

A July 2007 medical board psychiatric report notes the Veteran's history of symptomatic palpitations and atypical chest pain which led to a recommendation of three months' limited duty.  The report included a diagnosis of anxiety disorder which caused "breakthrough panic attacks," raising the question of whether his complaints of chest pain and palpitations have a psychiatric or cardiac etiology.  A February 2008 private chest CT scan showed a normal heart size with no axillary, sub hilar, or mediastinal lymphadenopathy.  There was a trace pericardial effusion.  May 2008 private chest X-rays were clear and stable.  Subsequent ultrasound found asymmetric fullness to the left retro areolar region that could suggest an area of inflammation secondary to superficial/dorsal infection versus asymmetric aliud gynecomastia.  

On October 2008 VA examination, the Veteran again reported he had a heart murmur in the past and that he continued to have weekly palpitations.  On examination, the examiner observed no palpitations, tachycardia, or heart murmur; a history of heart murmurs was noted.  February 2009 VA records note no abnormalities were found on cardiovascular and chest evaluation.  October 2009 VA records show the Veteran denied claudication, chest pain, irregular heart rate, tachycardia, or bradycardia, but complained of chronic heart irregularity.  

A May 2010 VA chest X-ray was normal.  On cardiovascular evaluation later that month, the Veteran had regular rate and rhythm with no murmur.  In September 2011, "atypical chest pain" was diagnosed.  Later that month, he had chest pain and palpitations related to anxiety episodes.  Evaluation found no significant cardiovascular abnormality.  In November 2012, the Veteran complained of chest pain, headaches, and abdominal pain.  A cardiovascular review revealed normal rate and rhythm; a heart disability was not diagnosed.  July 2013 chest X-rays showed no abnormalities.

On review of the evidence summarized above, the Board observes that, while the evidence shows the Veteran has experienced cardiovascular symptoms such as angina, tachycardia, murmurs, and palpitations in service, and postservice VA treatment records note that he continues to experience similar symptoms intermittently, he has not been found to have a heart disability.  Notably, multiple records suggest that his cardiac symptoms are manifestations  of psychiatric rather than cardiologic illness.  Regardless, extensive diagnostic studies, both in service and postservice, have not revealed any pathology reflective of a chronic heart disability.  The Board notes that a December 2006 examination report notes a "diagnosis" of heart murmurs.  However, heart murmurs of themselves are a symptom, and do not establish that there is an underlying heart disability.  Accordingly, the Board finds that a current heart disability is not shown, and that service connection for such disability is not warranted.  Brammer, 3 Vet. App. at 225.  [The Veteran is advised that future evidence that he has a heart disability may be a basis for reopening this claim.]

	Hypertension

The Veteran's STRs are silent for any complaints, treatment, or diagnosis related to hypertension.  Blood pressure was not recorded on service separation examination.  On December 2006 VA examination, the Veteran's blood pressure was 118/78 lying down, 120/80 sitting, and 122/86 standing.  The next day, his respective blood pressures were 130/80, 132/88, and 128/86; on the third day, they were 126/80, 122/88, and 124/92.  The examiner indicated that hypertension could not be diagnosed for a lack of pathology.  On October 2008 VA examination, his blood pressure was 129/87 sitting, 131/88 lying down, and 128/86 standing.  The examiner once again found no pathology to support a diagnosis of hypertension.  Postservice treatment records are silent for any complaints, treatment, or diagnoses related to hypertension.  Consequently, the Board finds that the Veteran is not shown to have hypertension; and that service connection for such disability is not warranted.
	
      Rectal Polyps

STRs show that a colonoscopy in December 2006 revealed a single, small, non-bleeding sassily polyp in the rectum that was removed.  Subsequent STRs are silent for complaints, treatment, or diagnosis related to rectal polyps.  On December 2006 VA examination, rectal examination was normal; the examiner noted there were no objective signs of rectal polyps.  The diagnosis was status post rectal polyp with removal on colonoscopy.  On October 2008 VA intestinal examination, the examiner noted a history of rectal polyp that was removed, but did not note any residuals.  The only diagnosis was diverticulitis/gastritis (which is service-connected).  On October 2014 VA intestinal examination, the diagnosis was irritable bowel syndrome; no findings related to rectal polyp removal were noted.  Postservice treatment records are silent for findings of rectal polyps or residuals of a polyp removal in service.  Accordingly, there is no valid claim of service connection for such disability, and service connection for such disability is not warranted.  [The Veteran is advised that future evidence of a rectal polyp disability may present a basis for reopening this disability.]

Increased Rating Claims

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

	Left Knee Scar

Scars are rated under Codes 7800-05.  However, as Code 7800 applies only to scars of the head, face, or neck, it does not apply herein.  Code 7805 provides that disabling effects not considered in Codes 7800-04 should be rated under an appropriate diagnostic code by analogy.  As nothing in the evidence suggests that the Veteran's left knee scar exhibits any disabling effects not considered by Codes 7800-04, Code 7805 also does not apply.  Thus, the Veteran's left knee scar must be rated under Codes 7801-04.

Under Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear must involve an area or areas of 39 square centimeters or more to warrant a compensable rating.  Under Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear must involve an area or areas of 144 square inches (919 square centimeters) or greater to warrant a compensable rating.  Under Code 7804, a compensable rating requires that the scar be unstable or painful.  

STRs and VA treatment records are silent for complaints or treatment related to the Veteran's left knee scar.  On December 2006 examination, the examiner noted a history of left knee surgery for medial meniscus repair.  On examination, it was noted that the Veteran had a surgical scar; its dimensions and whether it was painful or unstable were not noted.  On October 2008 VA examination, the Veteran denied any problems with his left knee scar.  The examiner described the scar as 12-inches long, healed, and vertical (i.e., linear).  On January 2009 VA examination, the examiner noted the left knee scar was well-healed.  On October 2014 VA examination, the examiner specifically indicated that the Veteran's left knee scar was not painful or unstable, and did not involve an area greater than 39 square centimeters (six square inches).  

No examination or treatment record shows that the Veteran's left knee scar meets any schedular criteria for a compensable rating.  It is described as a linear scar less than 39 square centimeters in area that is not painful or unstable, and is not shown, or alleged, to have any disabling effects not reflected in the scar rating criteria.  Accordingly, the preponderance of the evidence is against this claim.

      Tinnitus

The Veteran seeks an increased rating for tinnitus, which is currently assigned a 10 percent rating (the maximum available rating under the relevant criteria, regardless of whether perceived in one ear, both ears, or in the head).  See 38 C.F.R. § 4.87, Code 6260, Note 2.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit affirmed VA's interpretation of Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral, explaining that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus was reasonable.  Consequently, the Board concludes that the Veteran's tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Code 6260, and any claim for a higher (or separate) rating under that Code must be denied.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, neither the left knee scar nor the tinnitus is shown (or alleged) to have manifestations or cause impairment not encompassed by the schedular criteria.  The Veteran's reports of ringing are the basis for the 10 percent rating for tinnitus assigned, and he has reported that the left knee scar is not a problem.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  The matter of entitlement to a TDIU rating is addressed in the remand below.  


ORDER

The appeals seeking service connection for bilateral shin splints, a left ankle disability, bilateral hearing loss, a heart disability, hypertension, and residuals of rectal polyp removal are denied.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for a left knee scar is denied. 


REMAND

The Veteran filed a timely December 2008 notice of disagreement (NOD) with an October 2008 rating decision that, in pertinent part, granted service connection for his right knee disability, rated 0 percent, , and for migraine headaches, rated 0 percent, both effective June 3, 2008.  However, the subsequent October 2009 statement of the case (SOC) issued omitted those matters.  To date, an SOC has not been issued in response to the NOD and a withdrawal of the appeal is not shown.  Therefore, a remand for corrective action is needed.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999). 

The October 2008 rating decision also granted service connection for a left knee disability, rated 0 percent, effective June 3, 2008, and the December 2008 NOD cited above also timely initiated an appeal of that rating.  Thereafter, no SOC was issued for that claim, though an October 2009 rating decision increased the rating for left knee disability to 10 percent from December 8, 2008.  A subsequent (November 2010) rating decision continued the 10 percent rating for his left knee disability as well as a 30 percent rating for major depression with panic disorder, and denied a TDIU rating.  The Veteran filed a timely April 2011 NOD initiating an appeal of that decision, and a December 2012 SOC was issued addressing the left knee disability (which remains on appeal from the original October 2008 rating decision), psychiatric disability, and TDIU rating.  Thereafter, there was some confusion as to the Veteran's mailing address which resulted in multiple correspondences being returned to the Board as undeliverable, including the December 2012 SOC.  Since then, the Board has verified the Veteran's address. The record does not show that the December 2012 SOC was remailed to that address, and; thus, the Veteran has not had opportunity to review it and respond/perfect his appeal.  Corrective action is necessary

There is conflicting evidence as to whether the Veteran currently has a low back disability.  On December 2006 pre-service discharge examination, a low back strain and intervertebral disc syndrome (IVDS) were diagnosed.  Subsequent VA treatment records and an October 2008 VA examination note low back pain but no diagnosis of a low back disability.  However, September 2011 VA treatment records include X-ray reports suggesting the Veteran has degenerative changes of the lumbar spine.  Consequently, another examination to secure a medical advisory opinion that resolves the conflicts in the evidence noted is necessary.

Regarding the Veteran's left leg claim, an October 2014 VA examination report notes a diagnosis of degenerative joint disease of both the left knee and the lower leg.  However, the accompanying medical opinion discusses a left knee disability only, raising some question as to whether the diagnosis truly applies to the lower leg as well as the left knee.  VA records show a November 2013 diagnosis of osteochondral defect on the medial femoral condyle, which could have been a giant cell tumor.  Therefore, an examination to secure a medical advisory opinion clarifying the nature and likely etiology of the Veteran's left leg disability is needed.  

Finally, the Board notes that the Veteran appears to be receiving ongoing VA treatment for his disabilities, and that the most recent records of such treatment associated with the record are dated in September 2014.  Updated records of such treatment may contain pertinent information, are constructively of record, and must be secured.

The matter of entitlement to a TDIU rating is inextricably intertwined with the other issues remanded, and consideration of that matter must be deferred pending resolution of the other issues.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated records (i.e., those not already in the record) of VA evaluations or treatment the Veteran has received for the disabilities remaining on appeal, specifically including all such records dated since September 2014.

2. The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to ascertain the existence, nature, and likely etiology of his claimed low back and left lower leg disabilities.  The examiner must review the entire record in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify (by diagnosis) each low back and left leg disability entity found.  Any diagnostic findings (or lack thereof) should be reconciled with all conflicting findings in the record (including the prior December 2006 and October 2008 examination reports, the September 2011 VA X-ray findings noting degenerative changes in the lumbar spine, and the October 2014 VA examination report diagnosing DJD of the left lower leg).

b. Regarding each low back disability entity diagnosed, please opine whether it is at least as likely as not (a 50 % or better probability) that such is related to the Veteran's military service/injuries therein.

c. Regarding each left lower leg disability entity diagnosed, please opine whether such disability is at least as likely as not (a 50 % or better probability) related to the Veteran's military service/injuries therein.  

All opinions must include complete rationale.

3. The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

4. The AOJ should also arrange for all additional development indicated, and issue an appropriate SOC addressing the Veteran's claims seeking increased ratings for right and left knee disabilities, migraine headaches, and a psychiatric disability, and seeking a TDIU rating, mailing it to his correct address of record (currently 148 Cain Circle, Spartanburg, South Carolina, 29303).  The Veteran should be advised that these matters are not before the Board at this time, and will only be before the Board if he timely files a substantive appeal after an SOC is issued.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


